In re application of							:
Solid Power, Inc.		
									:	DECISION ON
Serial No. 15/565,370						:	PETITION

Filed:	October 09, 2017						:
For:  BINDER AND SLURRY COMPOSITIONS AND SOLID 
        STATE BATTERIES MADE THEREWITH 

This is a decision on the Petition under 37 CFR 1.181 filed on January 21, 2021 to request to withdraw the Finality of October 20, 2020.

1.181    Petition to the Director.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


DECISION

The petition is DISMISSED.  


/MARK F. HUFF/___________      
Mark F. Huff, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

LATHROP GPM LLP2440 Junction PlaceSuite 300Boulder CO COLORADO 80301